Case 6:08-bk-14592-MW             Doc 2614 Filed 01/04/21 Entered 01/04/21 09:01:18                 Desc
                                    Main Document Page 1 of 2



   1 RICHARD K. DIAMOND (TR) (State Bar No. 070634)
     RKDTrustee@danninggill.com
   2 1901 Avenue of the Stars, Suite 450
     Los Angeles, California 90067-6006                                FILED & ENTERED
   3 Telephone: (310) 277-0077
     Facsimile: (310) 277-5735
   4                                                                          JAN 04 2021

   5 Chapter 7 Trustee                                                   CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
                                                                         BY craig      DEPUTY CLERK
   6

   7

   8                                  UNITED STATES BANKRUPTCY COURT

   9                                  CENTRAL DISTRICT OF CALIFORNIA

  10                                        RIVERSIDE DIVISION

  11 In re                                                 Case No. 6:08-14592-MW

  12 EMPIRE LAND, LLC, et al.,                             Chapter 7

  13                       Debtors.                        (Jointly Administered with Case Nos. 08-
                                                           14599, 08-14604, 08-14608, 08-14611 08-
  14                                                       14613, 08-14614. and 08-14615)
           Affects All Debtors
  15                                                       ORDER ON TRUSTEE’S MOTION FOR
           Affects EMPIRE LAND, LLC                        APPROVAL OF CASH
  16                                                       DISBURSEMENTS #19 [LBR 2016-2]
           Affects AVIAT HOMES, L.P.
  17
           Affects EMPIRE CONSTRUCTION, L.P.
  18                                                       [No Hearing Required]
           Affects EMPIRE GLOBAL HOLDINGS, L.P.
  19
           Affects EMPIRE RESIDENTIAL
  20         CONSTRUCTION, L.P.

  21       Affects EMPIRE RESIDENTIAL SALES, L.P.

  22       Affects PRESTIGE HOMES, L.P.

  23       Affects WHEELER LAND, L.P.

  24

  25         Based upon the Trustee’s Cash Disbursement Motion filed as docket entry number 2609
       (Motion), the Motion is:
  26

  27        Granted. The trustee is authorized to disburse funds from the estate for the expenses set forth
           in Exhibit B to the Motion.
  28


       1629016.1 0814592
Case 6:08-bk-14592-MW          Doc 2614 Filed 01/04/21 Entered 01/04/21 09:01:18                  Desc
                                 Main Document Page 2 of 2



   1       Denied. The trustee is not authorized to disburse funds from the estate as set forth in Exhibit
           B to the Motion.
   2
           Set for hearing on         at       . The trustee is directed to provide notice of the hearing to
   3       the United States trustee and to all parties (or their attorneys) who filed an opposition to the
           Motion.
   4
           Other (specify):
   5
                                                        ###
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
       Date: January 4, 2021
  26

  27

  28


       1629016.1 0814592
